DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/22/2022 has been entered. Claims 1-3, 5-11, 13-19, and 21 have been amended. Claims 1-21 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the conductive member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It seems that “the conductive member” should instead recite “the antenna” and will be examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman (US 2018/0146895- previously cited) in view of Antonio (US 2017/0290546 - previously cited in the IDS filed 04/28/2022).
Regarding the subject matter of claim 1, Biederman teaches a wearable medical device (monitoring device 900, Fig. 9) comprising: 
a printed circuit board assembly (PCBA) comprising a dielectric layer having a top surface and conductive features on the top surface of the dielectric layer, wherein the dielectric layer has a bottom surface (PCB 912, Fig. 9, PCB can include an integrated circuit, paragraphs 21, 30); 
an adhesive for adhering the wearable medical device to a user's skin (paragraph 32);
a top housing (top enclosure 920) mounted directly to the top surface of the PCBA (Fig. 9 shows an embodiment where top enclosure 920 can fit with feet 930a, 930b for alignment or “top enclosure 920 may be aligned with a perimeter edge of a PCB,” paragraphs 59-60; Examiner notes that no bottom enclosure is disclosed or shown in the Fig. 9 embodiment unlike the other embodiments); and 
a power source located between the top housing and the PCBA (battery 110 shown in Fig. 9); 
wherein the top housing and the dielectric layer of the PCBA encapsulate the conductive features and power source and define an outer surface of the wearable medical device (Fig. 9).  
Biederman explicitly teaches all limitations of claim 1 except for an adhesive located on the bottom surface of the dielectric layer. Although Biederman teaches adhesive can be used (paragraph 32), Biederman does not teach a specific adhesive for doing so. Thus, one would be motivated to look at known methods in analogous devices. Antonio teaches an analogous wearable medical device that comprises an adhesive patch 200, and the adhesive patch can be bonded to the footprint of the lower housing (paragraphs 81-82).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Biederman by using the adhesive patch taught by Antonio on the lower surface of PCB 912. One would be motivated to do so because Biederman suggests an adhesive but does not specifically teach an arrangement of an adhesive patch, and Antonio teaches a suitable adhesive patch for an analogous device. The result of such a modification would be predictable to one of skill in the art.
Regarding claims 2 and 21, Biederman in view of Antonio teaches the top housing extends laterally to an outer periphery, and wherein the adhesive extends laterally from under the top housing to outside the periphery of the top housing (Antonio teaches adhesive patch 200 extends further than the edge of the housing, Fig. 1, paragraph 82). 
Regarding claim 3, Biederman teaches the medical device has an outermost lateral surface extending from the bottom surface of the dielectric layer to an upper surface of the top housing, wherein the outermost lateral surface is comprised of only the dielectric layer and the top housing (“the top enclosure 920 may be aligned with a perimeter edge of a PCB 912,” paragraph 60; no other layers are disclosed in the Fig. 9 embodiment other than the PCB 912 and top enclosure 920). 

Regarding claim 4, Biederman teaches the dielectric layer of the PCBA is a flexible member (flex PCB, paragraph 25).  
Regarding claim 5, Biederman teaches the top housing is formed with a central portion surrounded by a substantially vertical sidewall portion that terminates at an end mounted directly to the top surface of the PCBA, and wherein the sidewall portion includes a substantially horizontal step surface (top enclosure 920 includes a central portion, sidewalls, and a lip, Fig. 9) for applying a downward force thereon to seal the wearable medical device to a user's skin (this is interpreted as intended use of the step surface).  
Regarding claim 6, Biederman teaches the top housing is a flexible substrate (flexible materials such as silicone are disclosed, paragraph 32) extending from a first end to a second end and having a bottom side and a top side opposite of the bottom side, wherein the bottom side of the flexible layer is mounted directly to the top surface of the dielectric layer (attachment of notches 962 to feet 930 would require that a bottom side is mounted directly to the top surface of the dielectric layer, paragraph 59).  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Antonio, as applied to claim 1 above, and further in view of Jow.
Biederman in view of Antonio teaches a wearable device arrangement where a top enclosure is affixed to a PCB with an adhesive attaching the device to the user. Biederman teaches that an antenna can be disposed on a PCB or on a sensor holder device (paragraphs 23, 39). Jow teaches analogous art regarding configurations of a wearable glucose monitor which comprise an antenna (Abstract, paragraph 33). Jow further teaches arrangements of antennas positioned on the housing of the glucose monitor including antennas being disposed on an internal or external surface of an upper housing (“the antenna sections 404, 406 may represent traces of the antenna positioned on an internal or external surface of the housing sections 400, 402,” paragraph 42; Figs. 4A-4B). Jow teaches that disposing the antenna on the housing instead of the PCB allows for a larger antenna, increased transmission range, and a smaller monitor (paragraphs 20, 22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Biederman and Antonio by attaching the antenna to an internal or external surface of an upper housing, as taught by Jow. One would be motivated to do so because Biederman already contemplates reducing a device size and suggests antenna placement distal to the PCB (Biederman paragraph 21, 39), and Jow teaches an antenna arrangement that can reduce PCB and device size while also increasing the communication range (Jow paragraphs 20, 22). Furthermore, the result of changing the location of the antenna on the device without changing any electrical connections should be predictable to one of ordinary skill in the art.
Regarding claim 8, Biederman in view of Antonio and Jow teaches an antenna comprises a vertical portion connected to the PCBA (feed line 410, “feed line 410 may include a wire, spring, or other material,” Jow paragraph 43) and a horizontal portion distanced from and extending in a direction parallel to the PCBA (antenna section 410).  
Jow does not teach a specific alignment of the antenna relative to other components but does suggest various shapes and arrangements can be made (“the antenna sections 404, 406 may have any shape without departing from the scope of the present disclosure…antenna 204 may be distributed into any number of sections,” paragraph 42). Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the feed line 410 vertically and the antenna parallel to the PCBA. It would be obvious to try since Biederman teaches a top housing with a horizontal portion and vertical sidewalls.
Regarding claim 9, Biederman in view of Antonio and Jow teaches an antenna located between the PCBA and the top housing, wherein the antenna comprises traces (Jow paragraph 42; the patentability of a product does not depend on its method of production, and the claim is only limited by structure implied by the method of manufacture, MPEP 2113), and wherein the antenna is located within a plane distanced from and parallel to the PCBA (see antenna 404 in Jow Fig. 4A); and an antenna connector electrically (feed line 410, Jow paragraph 43) connecting the antenna and the PCBA (see interpretation under the 112(b) rejection above).  
Regarding claims 10 and 11, Biederman in view of Antonio and Jow teaches an antenna exclusively located on the inner or outer surface of the top housing (“antenna sections 404, 406 may be positioned on an external surface of the housing…antenna sections 404, 406 may be positioned on an internal surface of the housing,” Jow paragraph 42); a conductive member embedded in the top housing and electrically connected to the antenna (when the antenna is on an external surface, feed line 410 extends through a surface of the housing, Jow paragraph 43); and an antenna connector interconnecting the antenna and the PCBA (Jow teaches feed line 410 connects an antenna disposed on the housing to the internal PCB, paragraph 43; Fig. 4A; when the antenna is on an external surface, the portion of feed line 410 within the housing and connected to the PCB is interpreted as an antenna connector).  
The embodiment shown in Jow Fig. 4A shows both upper and lower antenna portions disposed on upper and lower housings. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to only include an antenna portion on the upper housing, either on the internal or external surface, because Jow suggests that any number of antenna portions can be disposed in the device (“antenna 204 may be distributed into any number of sections,” paragraph 42). Thus, including an antenna section 404 exclusively on the inner surface or outer surface of just the upper housing portion would be obvious to try.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Antonio and Jow, as applied to claim 11 above, and further in view of WO 2011/026150, hereinafter Stafford.
Biederman in view of Antonio and Jow teach a wearable sensor arrangement with an antenna disposed over the outer surface of the top enclosure, but an antenna located between the top housing and a protective cover is not explicitly taught or suggested. Stafford teaches an analogous wearable diagnostic device with mount cover 700 enclosed over a transmitter 102 mounted to the skin (Fig. 7, paragraph 65). Stafford teaches that the mount cover 700 can seal and protect the transmitter unit and sensor from moisture, impact, dust, and other hazards (paragraph 66-67).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Biederman, Antonio, and Jow to include a protective cover over an outer surface of the top housing, as taught by Stafford. One would be motivated to do so because Stafford teaches that mount cover can protect the device (paragraphs 65-67), and this modification could be made to further improve the glucose sensor. Thus, the combination of Biederman, Antonio, Jow, and Stafford teaches the antenna is located between the top housing and a protective cover, and the result of such a modification would be predictable because Stafford already teaches an antenna can be disposed within the protective cover (paragraphs 20, 69).

Claims 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Jow.
Regarding the subject matter of claims 13, 15, and 20, Biederman teaches a wearable medical device comprising: 
a printed circuit board assembly (PCBA) comprising a dielectric layer serving as a bottom housing for the wearable medical device, an integrated circuit, and a battery cell (PCB 912, Fig. 9; PCB can include an integrated circuit and battery 110, paragraphs 21, 23, 30);
a top housing (top enclosure 920) having a horizontally-extending central portion surrounded by a sidewall portion, wherein the sidewall portion is mounted directly to the PCBA, and wherein an encapsulated volume is defined within the horizontally-extending central portion, the sidewall and the PCBA (Fig. 9 shows an embodiment where top enclosure 920 can fit with feet 930a, 930b for alignment or “top enclosure 920 may be aligned with a perimeter edge of a PCB,” paragraphs 59-60; Examiner notes that no bottom enclosure is disclosed or shown in the Fig. 9 embodiment unlike the other embodiments); 
a sensor (biosensor 904) having an internal portion located in the encapsulated volume and extending through the bottom housing to an external portion (paragraphs 3-5, see any of Figs. 1, 4-5, or 8 as examples); and 
Biederman teaches all limitations of the claims except for an antenna on the horizontally-extending central portion of the top housing. Biederman teaches that an antenna can be disposed on a PCB or on a sensor holder device (paragraphs 23, 39). Jow teaches analogous art regarding configurations of a wearable glucose monitor which comprise an antenna (Abstract, paragraph 33). Jow further teaches arrangements of antennas positioned on the housing of the glucose monitor including antennas being disposed on an internal or external surface of an upper housing (“the antenna sections 404, 406 may represent traces of the antenna positioned on an internal or external surface of the housing sections 400, 402,” paragraph 42; Figs. 4A-4B). Jow teaches that disposing the antenna on the housing instead of the PCB allows for a larger antenna, increased transmission range, and a smaller monitor (paragraphs 20, 22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Biederman by attaching the antenna to a central, horizontal surface of the top enclosure 920. One would be motivated to do so because Biederman already contemplates reducing a device size and suggests antenna placement distal to the PCB (Biederman paragraph 21, 39), and Jow teaches an antenna arrangement that can reduce PCB and device size while also increasing the communication range (Jow paragraphs 20, 22). Furthermore, Jow teaches that various antenna placements and shapes can be made (“antenna 204 may be distributed into any number of sections,” paragraph 42), and the result of changing the location of the antenna on the device without changing any electrical connections should be predictable to one of ordinary skill in the art.
Regarding claim 16, Biederman in view of Jow teaches every portion of the antenna is located outside of the encapsulated volume (“one or both of the antenna sections 404, 406 is positioned on an external surface of the housing section 400, 402,” Jow paragraph 43).
Regarding claims 17 and 18, Biederman in view of Jow teaches an antenna located on the inner or outer surface of the top housing (“antenna sections 404, 406 may be positioned on an external surface of the housing…antenna sections 404, 406 may be positioned on an internal surface of the housing,” Jow paragraph 42); a conductive member embedded in the top housing and electrically connected to the antenna (when the antenna is on an external surface, feed line 410 extends through a surface of the housing, Jow paragraph 43); and an antenna connector interconnecting the antenna and the PCBA (Jow teaches feed line 410 connects an antenna disposed on the housing to the internal PCB, paragraph 43; Fig. 4A; when the antenna is on an external surface, the portion of feed line 410 within the housing and connected to the PCB is interpreted as an antenna connector).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Jow, as applied to claim 13 above, and further in view of Antonio.
Biederman and Jow teach a wearable sensor device with an antenna disposed on a top housing. Although Biederman teaches adhesive can be used for securing the device to the skin (paragraph 32), Biederman does not teach a specific arrangement for doing so. Thus, one would be motivated to look at known methods in analogous devices. Antonio teaches an analogous wearable medical device that comprises an adhesive patch 200, and the adhesive patch can be bonded to the footprint of the lower housing (paragraphs 81-82).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Biederman and Jow by using the adhesive patch taught by Antonio on the lower surface of PCB 912. One would be motivated to do so because Biederman does not specifically teach an arrangement of an adhesive patch, and Antonio teaches a suitable adhesive patch for an analogous device. The result of such a modification would be predictable to one of skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Biederman in view of Jow, as applied to claim 18 above, and further in view of Stafford.
Biederman and Jow teach a wearable sensor arrangement with an antenna disposed over the outer surface of the top enclosure, but an antenna located between the top housing and a protective cover is not explicitly taught or suggested. Stafford teaches an analogous wearable diagnostic device with mount cover 700 enclosed over a transmitter 102 mounted to the skin (Fig. 7, paragraph 65). Stafford teaches that the mount cover 700 can seal and protect the transmitter unit and sensor from moisture, impact, dust, and other hazards (paragraph 66-67).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Biederman and Jow to include a protective cover over an outer surface of the top housing, as taught by Stafford. One would be motivated to do so because Stafford teaches that mount cover can protect the device (paragraphs 65-67), and this modification could be made to further improve the glucose sensor. Thus, the combination of Biederman, Jow, and Stafford teaches the antenna is located between the top housing and a protective cover, and the result of such a modification would be predictable because Stafford already teaches an antenna can be disposed within the protective cover (paragraphs 20, 69).

Claims 1-2, 4-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parunak (US 2019/0038191 - previously cited) in view of Ranganathan (US 2011/0133939 - previously cited) and Antonio.
Regarding the subject matter of claims 1-2 and 4-6, and 21, Parunak teaches a wearable medical device (glucose sensor 10, Fig. 3) comprising: 
a printed circuit board assembly (PCBA) comprising a dielectric layer having a top surface and a bottom surface and conductive features on the top surface of the dielectric layer (substrate 12, Figs. 1-4; substrate 12 can be a PCB comprising non-metallic material such as plastic, paper, or elastomer, paragraph 36); 
a flexible top housing mounted to the PCBA (“cover 18 may be mounted to substrate 12 by any method, for example, with an adhesive, with mechanical fasteners, with an interference fit, and/or with deflectable tabs or projections,” paragraph 42; although the figures do not show any of these connection methods, paragraph 42 explicitly teaches such; cover 18 can comprise elastomers which are inherently flexible, paragraph 44); and 
a power source (power supply 20, paragraph 46) located between the top housing and the PCBA (Fig. 3); 
wherein the top housing and the dielectric layer of the PCBA encapsulate the conductive features and power source and define an outer surface of the wearable medical device (Fig. 3).  
Parunak explicitly teaches all limitations of claim 1 except that the top housing is mounted to directly to the top surface of the substrate and there is an adhesive located on the bottom surface of the dielectric layer. Regarding the mounting of the top housing, Parunak does teach that the cover can be mounted using any method including adhesive, mechanical fasteners, interference fits, or deflectable tabs or projections (paragraph 42). Ranganathan teaches an analogous wearable device comprising a cover that mounts to a top surface of the substrate (shell 29 includes a groove that contacts both a top surface and sides 24 of the first substrate 21, Fig. 2). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parunak such that the cover is mounted to the top surface of the substrate. One would be motivated to do so because Parunak suggests any method of mounting, and it would be an obvious arrangement to try given the exemplary methods disclosed by Parunak. For example, an adhesive bonds two surfaces together, so either a bottom surface of the housing can be bonded to a top surface of the substrate or corresponding vertical side surfaces can be bonded. Furthermore, mounting a cover to a top surface was known within the art, as shown by Ranganathan, and the results of such a modification should be predictable. Thus, Parunak modified by Ranganathan teaches that the cover can have a horizontal bottom surface at the bottom of a sidewall directly attached to the top surface of the substrate
Regarding the adhesive on a bottom surface of the dielectric layer, Parunak teaches the PCBA has a bottom surface, the wearable medical device further comprises an adhesive (adhesive layer 19) for adhering the wearable medical device to a user's skin (Fig. 3 shows that the adhesive layer 19 is on the bottom surface of substrate 12), and that the adhesive 19 is mounted to the cover 18 (paragraph 45). Antonio teaches an analogous wearable medical device that comprises an adhesive patch 200, and the adhesive patch can be bonded to the footprint of the lower housing and can extend beyond the periphery of the top housing to improve adhesion to the skin (paragraphs 81-82).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parunak and Ranganathan by using the adhesive patch taught by Antonio on the lower surface of PCB 912. One would be motivated to do so because Biederman does not specifically teach an arrangement of an adhesive patch, and Antonio teaches a suitable adhesive patch for an analogous device. Furthermore, Antonio teaches that increasing the adhesive surface area improves adhesion between the two surfaces (“the patch may be sized such that it has as much adhesion to skin as possible,” paragraph 81; while this teaching is in relation to adhesion to skin, one of ordinary skill in the art would recognize increased adhesive surface area between the lower housing surface and patch would also increase adhesion of the patch to the housing), thus providing improved adherence between the components. The result of such a modification would be predictable to one of skill in the art. 
Regarding claim 7, Parunak in view of Ranganathan teaches the PCBA has an outer side edge, and wherein the top housing is connected directly to the top surface and outer side edge of the PCBA, thereby forming a continuous peripheral seal therebetween (Ranganathan teaches the connection between shell 29 and substrate 21 encases the internal components and protects them from dust and debris, which implies complete encasement from the connection, paragraph 50; thus, Parunak modified to have the connection arrangement of Ranganathan would also form a continuous seal).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parunak in view of Ranganathan and Antonio, as applied to claim 1 above, and further in view of U.S. Patent Publication No. US 2018/0048056, hereinafter Jow.
Parunak in view of Ranganathan and Antonio teaches a wearable device arrangement where the top cover of the device attaches directly to an integrated circuit substrate. Parunak indicates that the device performs wireless transmission methods and these methods would inherently require an antenna (paragraph 50), however Parunak does not explicitly teach the structure of an antenna. Jow teaches analogous art regarding configurations of a wearable glucose monitor which comprise an antenna (Abstract, paragraph 33). Jow further teaches arrangements of antennas positioned on the housing of the glucose monitor including antennas being disposed on an internal or external surface of an upper housing (“the antenna sections 404, 406 may represent traces of the antenna positioned on an internal or external surface of the housing sections 400, 402,” paragraph 42; Figs. 4A-4B). Jow teaches that disposing the antenna on the housing instead of the PCB allows for a larger antenna, increased transmission range, and a smaller monitor (paragraphs 20, 22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parunak, Ranganathan, and Antonio by attaching the antenna to an internal or external surface of an upper housing, as taught by Jow. One would be motivated to do so in order to improve the device by reducing the PCB and the device size while also increasing the size of the antenna to allow for a greater communication range (Jow paragraphs 20, 22). Furthermore, the result of changing the location of the antenna on the device without changing any electrical connections should be predictable to one of ordinary skill in the art.
Regarding claim 8, Parunak in view of Ranganathan, Antonio, and Jow teaches an antenna comprises a vertical portion connected to the PCBA (feed line 410, “feed line 410 may include a wire, spring, or other material,” Jow paragraph 43) and a horizontal portion distanced from and extending in a direction parallel to the PCBA (antenna section 410).  
Jow does not teach a specific alignment of the antenna relative to other components but does suggest various shapes and arrangements can be made (“the antenna sections 404, 406 may have any shape without departing from the scope of the present disclosure…antenna 204 may be distributed into any number of sections,” paragraph 42). Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the feed line 410 vertically and the antenna parallel to the PCBA. It would be obvious to try since Parunak teaches a cover with a horizontal portion and vertical sidewalls.
Regarding claim 9, Parunak in view of Ranganathan, Antonio, and Jow teaches an antenna located between the PCBA and the top housing, wherein the antenna comprises traces (Jow paragraph 42; the patentability of a product does not depend on its method of production, and the claim is only limited by structure implied by the method of manufacture, MPEP 2113), and wherein the antenna is located within a plane distanced from and parallel to the PCBA (see antenna 404 in Jow Fig. 4A); and an antenna connector electrically (feed line 410, Jow paragraph 43) connecting the antenna and the PCBA (see interpretation under the 112(b) rejection above).  
Regarding claims 10 and 11, Parunak in view of Ranganathan, Antonio, and Jow teaches an antenna exclusively located on the inner or outer surface of the top housing (“antenna sections 404, 406 may be positioned on an external surface of the housing…antenna sections 404, 406 may be positioned on an internal surface of the housing,” Jow paragraph 42); a conductive member embedded in the top housing and electrically connected to the antenna (when the antenna is on an external surface, feed line 410 extends through a surface of the housing, Jow paragraph 43); and an antenna connector interconnecting the antenna and the PCBA (Jow teaches feed line 410 connects an antenna disposed on the housing to the internal PCB, paragraph 43; Fig. 4A; when the antenna is on an external surface, the portion of feed line 410 within the housing and connected to the PCB is interpreted as an antenna connector).  
The embodiment shown in Jow Fig. 4A shows both upper and lower antenna portions disposed on upper and lower housings. It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to only include an antenna portion on the upper housing, either on the internal or external surface, because Jow suggests that any number of antenna portions can be disposed in the device (“antenna 204 may be distributed into any number of sections,” paragraph 42). Thus, including an antenna section 404 exclusively on the inner surface or outer surface of the upper housing portion would be obvious to try.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Parunak in view of Ranganathan, Antonio, and Jow as applied to claim 11 above, and further in view of Quinlan (US 2016/0242654 - previously cited).
Parunak in view of Ranganathan, Antonio and Jow teach a wearable sensor arrangement with an antenna disposed over the outer surface of the device cover. Ranganathan teaches a flexible cover 30 disposed over a monitoring unit (Fig. 1); however, the flexible cover is used to adhere the device to the skin (paragraph 61). Parunak already teaches an adhesive with the device, so one would not be motivated to add the adhesive cover of Ranganathan. Quinlan teaches an analogous wearable diagnostic device with an adhesive cover layer 402 over a conductive polymer layer 455 (Abstract, Fig. 4, paragraphs 71, 73). Quinlan teaches that the adhesive cover layer 402 can be waterproof and reduce the water ingress to the internal components (paragraph 73).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parunak in view of Ranganathan and Jow to include a protective cover over the outer surface of the top housing. One would be motivated to do so because Quinlan teaches that an adhesive cover layer can prevent the ingress of water to the device components, and since Parunak as modified by Ranganathan, Antonio, and Jow does not explicitly teach that the glucose sensor 10 is waterproof, this modification could be made to further improve the glucose sensor. Thus, the combination of Parunak, Ranganathan, Jow, and Quinlan teaches the antenna is located between the top housing and a protective cover.  

Claims 13 and 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parunak in view of Jow.
Regarding claims 13 and 20, Parunak teaches a wearable medical device (glucose sensor 10, Fig. 3) comprising: 
a printed circuit board assembly (PCBA) comprising a dielectric layer serving as a bottom housing for the wearable medical device and an integrated circuit (substrate 12; processors 14 and other components can be mounted to the substrate, paragraphs 36, 46-52); 
a top housing (cover 18) having a horizontally-extending central portion surrounded by a sidewall portion, wherein the sidewall portion is mounted directly to the PCBA, and wherein an encapsulated volume is defined within the horizontally-extending central portion, the sidewall and the PCBA (“cover 18 may be mounted to substrate 12 by any method, for example, with an adhesive, with mechanical fasteners, with an interference fit, and/or with deflectable tabs or projections,” paragraph 42; although the figures do not show any of these connection methods, paragraph 42 explicitly teaches such);
a battery cell (power supply 20, paragraph 46) located in the encapsulated volume and electrically connected to the integrated circuit (Fig. 3); 
a sensor having an internal portion located in the encapsulated volume and extending through the bottom housing to an external portion (electrode assembly 15 comprises internal electrodes 16 with microneedles 17 that extend through the bottom housing to form an external portion, Figs. 7, 20-21; paragraphs 54-55). 
Parunak indicates that the device performs wireless transmission methods and these methods would inherently require an antenna (paragraph 50), however Parunak does not explicitly teach the structure of an antenna. Jow teaches analogous art regarding configurations of a wearable glucose monitor which comprise an antenna (Abstract, paragraph 33). Jow further teaches arrangements of antennas positioned on the housing of the glucose monitor including antennas being disposed on an internal or external surface of an upper housing (“the antenna sections 404, 406 may represent traces of the antenna positioned on an internal or external surface of the housing sections 400, 402,” paragraph 42; Figs. 4A-4B). Jow teaches that disposing the antenna on the housing instead of the PCB allows for a larger antenna, increased transmission range, and a smaller monitor (paragraphs 20, 22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parunak by attaching the antenna to horizontally extending central portion of the upper housing, as taught by Jow. One would be motivated to do so in order to improve the device by reducing the PCB and the device size while also increasing the size of the antenna to allow for a greater communication range (Jow paragraphs 20, 22), and Jow teaches that various antenna placements and shapes can be made (“antenna 204 may be distributed into any number of sections,” paragraph 42). Furthermore, the result of changing the location of the antenna on the device without changing any electrical connections should be predictable to one of ordinary skill in the art.
Regarding claim 16, Parunak in view of Jow teaches every portion of the antenna is located outside of the encapsulated volume (“one or both of the antenna sections 404, 406 is positioned on an external surface of the housing section 400, 402,” Jow paragraph 43).
Regarding claims 17 and 18, Parunak in view Jow teaches an antenna located on the inner or outer surface of the top housing (“antenna sections 404, 406 may be positioned on an external surface of the housing…antenna sections 404, 406 may be positioned on an internal surface of the housing,” Jow paragraph 42); a conductive member embedded in the top housing and electrically connected to the antenna (when the antenna is on an external surface, feed line 410 extends through a surface of the housing, Jow paragraph 43); and an antenna connector interconnecting the antenna and the PCBA (Jow teaches feed line 410 connects an antenna disposed on the housing to the internal PCB, paragraph 43; Fig. 4A; when the antenna is on an external surface, the portion of feed line 410 within the housing and connected to the PCB is interpreted as an antenna connector).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parunak in view of Jow, as applied to claim 13 above, and further in view of Ranganathan.
Parunak in view of Jow teaches a wearable device with an antenna and cover 18 that is connected directly to an integrated circuit substrate 12, and that the cover can be mounted using any method including adhesive, mechanical fasters, interference fit, or deflectable tabs or projections (Parunak paragraph 42). However, Parunak does not explicitly teach that the top housing is connected directly to a top surface of the PCBA. Ranganathan teaches an analogous wearable device comprising a cover that mounts to a top surface of the substrate where the connection between the two components is flush along all edges (shell 29 includes a groove that contacts both a top surface and sides 24 of the first substrate 21, Fig. 2). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parunak in view of Jow such that the connection between the cover 18 and substrate 12 is flush with each other to form a continuous peripheral seal, as shown by Ranganathan. One would be motivated to do so because Parunak teaches that the cover can be directly connected but doesn’t explicitly show any such arrangement, so one would look at how housing components fit together in analogous art, such as the encapsulation shown by Ranganathan. These methods were known in the art, and the modification would yield predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parunak in view of Jow as applied to claim 18 above, and further in view of Quinlan.
Parunak in view of Jow teach a wearable sensor arrangement with an antenna disposed over the outer surface of the device housing. Parunak and Jow do not teach providing a protective cover over the antenna and housing. Quinlan teaches an analogous wearable diagnostic device with an adhesive cover layer 402 over a conductive polymer layer 455 (Abstract, Fig. 4, paragraphs 71, 73). Quinlan teaches that the adhesive cover layer 402 can be waterproof and reduce the water ingress to the internal components (paragraph 73).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Parunak in view Jow to include a protective cover over the outer surface of the top housing. One would be motivated to do so because Quinlan teaches that an adhesive cover layer can prevent the ingress of water to the device components, and since Parunak and Jow do not explicitly teach that the glucose sensor 10 is waterproof, this modification could be made to further improve the glucose sensor. Thus, the combination of Parunak, Jow, and Quinlan teaches the antenna is located between the top housing and a protective cover.  

Response to Arguments
Applicant’s arguments, see pgs. 7-9, filed February 22, 2022, with respect to the rejections of claim 1 under 35 USC 102 as anticipated by Ranganathan and under 35 USC 103 as unpatentable over Parunak in view of Ranganathan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Biederman in view of Antonio and over Parunak in view of Ranganathan and Antonio.	As elaborated above, the cited references do not explicitly teach or suggest an adhesive layer disposed on a bottom surface of the dielectric layer. Antonio is relied upon to teach the details of an adhesive patch, as recited in amended claims 1 and 21.
Claim 13 and the independent claims are also rejected under new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791